Blatchford, Justice.
The decision in Massachusetts disposes of all the questions on this motion in favor of the plaintiff, except that of infringement. As to that, the alleged infringing article here clearly comes within the principles of the decision under which the defendants’ article in the Massachusetts case was held to infringe. It adds two'nipping places to the one the patent has, thus making three. It distributes the strain as to the material of the plate, and it bites more of the fabric by nipping it at three places. Thereby the sides *89of the structure before reaching the frrst nip may be made more •rapidly converging, because that nip is not required to hold so firmly, or so much of the fabric. Yet the first nip holds more or less according to the thickness of the fabric in it as compared with the convergence of the sides, and although when the fabric is drawn through the first nip it is held by the other two nips, and is packed in the wider end portions, it still, as to part of it, continues to be held by the first nip. The defendants’ structure doubtless contains improvements, but it involves the patented invention. The motion for an injunction is granted.